DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-20 as originally filed on 10/11/2018 are pending, and have been examined on the merits.  

Information Disclosure Statement
3.	The following Non Patent Literature (NPL) reference cited in the 09/11/20 Information Disclosure Statement has not been considered for failure to comply with 37 CFR 1.98(a)(3)(i):
First Office Action for Chinese Application No. 201780023225.0, mailed July 1, 2020, p. 1-9.
37 CFR § 1.98(a)(3)(i) requires a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  No such explanation was provided for this NPL.  

Drawings
4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed components must be shown or the features canceled from the claims:
the “attachment means” recited in claims 5 & 6.  
No new matter should be entered.
5.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Reference character “400” appears twice in FIG. 3 (next to two separate components), but is not found in the Detailed Description.
6.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Reference character “530” appears in the Detailed Description [at, e.g., ¶’s [0043] & [0044]], but is not found in any of the Drawing Figures.  
7.	The drawings are objected to as failing to comply with 37 CFR 1.84(q) for the following reasons:
FIGS. 2-4 each include numerous reference characters that are missing lead lines.  Lead lines are required for each reference character except for those which indicate the surface or cross section on which they are placed.  
8.	Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
9.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

10.	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
11.	Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
12.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
14.	The claim limitation in dependent claims 5 & 6 of “attachment means” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses the recitation “means” coupled with functional language “attachment” without reciting sufficient structure to achieve the function.  
15.	Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 5 & 6 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
16.	However, a review of the specification shows that the specification does not disclose sufficient structure to perform the claimed function.  See the rejections under 35 U.S.C. § 112(a) and 35 U.S.C. § 112(b) set forth in detail below.  
17.	If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

19.	For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Objections
20.	Claims 2, 3, & 9 are objected to because of the following informalities:  
	a.	In claim 2, lines 1-2, the recitation of “wherein the thermal treatment units” should instead recite --wherein the two thermal treatment units--. 	
b.	In claim 2, line 3, the recitation of “each unit” should instead recite --each thermal treatment unit--. 	
c.	In claim 3, line 1, the recitation of “a controller is provided” should instead recite    --wherein a controller is provided--. 
d.	In claim 9, line 2, the recitation of “the assembly” should instead recite --the eye thermal compress assembly --. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
21.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
.

22.	Claims 5-6 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
23.	Original dependent claim 5 recites:
5. 	The eye thermal compress assembly of claim 1, further comprising an attachment means.

Emphasis added.

24.	As previously noted, the recitation of “attachment means” invokes 35 U.S.C. § 112(f).  However, the specification does not disclose sufficient structure to perform the claimed function of this § 112(f) limitation.
	For example, the claimed “attachment means” is described at paragraphs [0012] and [0029] of the as-filed Specification.  
¶[0012] recites:
[0012] According to an embodiment of the present application, there is provided an eye thermal compress assembly comprising: two thermal treatment units each having an upper shell and a lower shell, the two thermal treatment units generating thermal energy to provide a heated or cooled lower surface; a bridge connecting the two thermal treatment units. In some embodiments, the eye thermal compress assembly is used with the user lying face up and the eye thermal compress assembly resting on the user's eyelids. In some embodiments, an optional attachment means is provided for attaching the eye thermal compress assembly to the head, allowing use of the eye thermal compress assembly when the user is not lying down.

Emphasis added.

	While the foregoing passage recites that the “attachment means is provided for attaching the eye thermal compress assembly to the head,” the actual structure that performs the claimed function of “attaching the eye thermal compress assembly to the head” is not described.  
	¶[0029] of the Specification recites:
[0029] … In some embodiments, an optional attachment means is used to secure the eye thermal compress assembly 10 in place in operation. The attachment means may be made from a flexible material such as neoprene that allows the attachment means to stretch. With the optional attachment means, the eye thermal compress assembly 10 does not require the user to lie down when using the eye thermal compress assembly 10. In some embodiments, there is provided an optional flexible band attached to the ends of the attachment means for attaching the eye thermal compress assembly 10 around a human head in operation more securely. The eye thermal compress assembly 10 does not require a medical physician or technician for administration and is adjustable for different wearers.

Emphasis added.

	At best, ¶[0029] clarifies that the attachment means has “ends,” and is made from a flexible material (e.g., neoprene) that allows it to stretch.  However, ¶[0029] never recites what the attachment means actually is.  
	The written description never links or associates a particular structure with the function (“attachment”) recited in the § 112(f) limitation of “attachment means.”
	Moreover, none of the Drawing Figures 1-10 appear to depict any sort of attachment means used to secure the eye thermal compress assembly (10) in place in operation.
 	For the foregoing reasons, and because the specification does not disclose sufficient structure to perform the claimed function of the § 112(f) limitation of “attachment means,” the as-filed Specification does not convey with reasonable clarity to those skilled in the art that, as 
25.	Claim 6 is rejected as ultimately depending from a claim (claim 5) rejected under 35 U.S.C. 112(a).
26.	Claim 6 further recites the limitation “attachment means” in lines 1-2, and is rejected under 35 U.S.C. 112(a) for the same reasons set forth above concerning the rejection of dependent claim 5.

27.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

28.	Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
29.	Claim 1 is an apparatus claim that includes a positive recitation of a method step, i.e., “two thermal treatment units generating thermal energy…”  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). As such, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention of independent claim 1.  Clarification is required.
30.	Claim 1 recites the limitation “the eyelids” in line 3.  There is insufficient antecedent basis for this recitation in the claim.
31.	Claims 2-9 & 15 are rejected as ultimately depending from a claim (claim 1) rejected under 35 U.S.C. 112(b).
Claim 2 recites the limitation “wherein the thermal treatment units comprise an upper and lower shell, the lower shell configured for removeably securing a pad between each unit” in lines 1-3.  This recitation renders the claim indefinite, as it is not clear (as currently written) whether each of the two thermal treatment units has an upper shell and a lower shell, or whether a first of the two thermal treatment units comprises the upper shell, while the second of the two thermal treatment units comprises the lower shell.  Clarification is required.    
33.	Claim 5 recites the limitation “attachment means” in line 2, which, as previously noted, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function, as established above in the rejection of claim 5 under § 112(a).  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
34.	Claim 6 is rejected as ultimately depending from a claim (claim 5) rejected under 35 U.S.C. 112(b).
35.	Claim 6 further recites the limitation “attachment means” in lines 1-2, and is rejected under 35 U.S.C. 112(b) for the same reasons set forth above concerning the rejection of dependent claim 5.
36.	Claim 7 recites the limitation “the positioning of the units” in lines 1-2.  There is insufficient antecedent basis for this recitation in the claim.
37.	Claim 7 additionally recites the limitation “can be adjusted” in line 2.  The recitation of “can be” is indefinite, because it is susceptible to more than one plausible construction.  It is unclear, for example, whether the limitation refers to a capability that is required to be present in the claimed device, or whether it refers to a device capability that is a mere possibility that is not required.  Accordingly, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Clarification is required.
38.	Claim 7 further recites the limitation “to achieve a more comfortable fit” in lines 2-3.  The recitation of “more comfortable” is a relative phrase which renders the claim indefinite.  The phrase “more comfortable” is not defined by the claim, the specification does not provide a 
39.	Claim 9 recites the limitation “the nose” in line 2.  There is insufficient antecedent basis for this recitation in the claim.
40.	Claim 15 is rejected as ultimately depending from a claim (claim 9) rejected under 35 U.S.C. 112(b).
41.	Claim 10 recites the limitation “a heatsink for dissipating thermal energy” in line 7.  This recitation renders the claim indefinite, as it is not clear whether “the thermal energy” is the same “thermal energy” previously recited in line 5 of the claim (i.e., “a thermoelectric cooler (TEC) for generating thermal energy”), or different thermal energy.  Clarification is required.  NOTE: if the “thermal energy” recited in line 7 is intended to be the same thermal energy generated by the TEC, then claim 16 (which depends from independent claim 10) may be subject to a rejection under 35 U.S.C. § 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends (claim 16 recites “wherein the thermal energy generated by the TEC is dissipated by the heatsink”).     
42.	Claim 10 recites the limitation “wherein the TEC, the heatsink and the controller are contained inside the upper shell and the lower shell” in lines 8-9.  This recitation renders the claim indefinite, as it is not clear how the aforementioned components (TEC, heatsink, and controller) can be “inside” two components (both shells) simultaneously, unless the upper shell and lower shell are coupled together to form an interior space that houses the recited components.  If this is the case, then the claim is incomplete for omitting the essential structural cooperative relationship between the upper shell and the lower shell, such omission amounting to a gap between the necessary structural connection (of these two elements).  See MPEP § 2172.01.  Clarification is required.    

44.	Claim 14 recites the limitation “the treatment surface” in line 1.  There is insufficient antecedent basis for this recitation in the claim.
45.	Claim 15 recites the limitation “the temperature” in line 2.  There is insufficient antecedent basis for this recitation in the claim.
46.	Claim 15 further recites the limitation “the TEC” in line 2.  There is insufficient antecedent basis for this recitation in the claim.
47.	Claim 17 recites the limitation “a battery within the upper shell and the lower shell” in lines 1-2.  This recitation renders the claim indefinite, as it is not clear how the battery can be “within” two components (both shells) simultaneously, unless the upper shell and lower shell are coupled together to form an interior space that houses the battery.  If this is the case, then the claim is incomplete for omitting the essential structural cooperative relationship between the upper shell and the lower shell, such omission amounting to a gap between the necessary structural connection (of these two elements).  See MPEP § 2172.01.  Clarification is required.    
48.	Claim 18 recites the limitation “the exterior” in line 2.  There is insufficient antecedent basis for this recitation in the claim.
49.	Claims 19 & 20 are rejected as ultimately depending from a claim (claim 18) rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 102
50.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



51.	Claims 1 & 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 3,768,485 to Linick (“Linick”).  
52.	Regarding claim 1, Linick discloses an eye thermal compress assembly comprising: 
two thermal treatment units [first/left receptacle (28) and second/right receptacle (29) - col. 2, line 60 - col. 3, line 7; and FIG. 2 (shown below)] generating thermal energy to provide a heated or cooled treatment surface [the cavity of each receptacle is filled with a freezable liquid - which will melt, thereby providing a transfer of thermal energy via the phase change/transition] for the eyelids of a user when worn [see col. 3, ll. 3-8 (“whereby in the course of melting of the fluid within the receptacles a substantial cooling influence will be communicated to the eyes and orbit areas of the user, with the consequent therapeutic benefits heretofore mentioned”) ]; and 
a bridge connecting the two thermal treatment units [the bridge comprises handle (14), a pair of struts (10, 11), and the connector elements (27, 25) carried by the struts (11, 11), respectively [see col. 2, ll. 39-43; col. 2, ll. 59-66; & col. 3, ll. 25-33; and FIG. 2 (below)].

    PNG
    media_image1.png
    299
    609
    media_image1.png
    Greyscale

FIG. 2 of LINICK
53.	Regarding claim 7, Linick further discloses wherein the positioning of the units [(28), (29)] in relation to the bridge can be adjusted by the user to achieve a more comfortable fit [e.g., The apparatus comprises a frame including a pair of struts having one end pivotally connected to the other in an adjustable fashion whereby the angle between the struts is modified to suit the physiognomy of the individual”); see also col.3, line 39 - col. 4, line 2].  
54.	Claims 1, 5, 6, 8, & 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2016/0000600 to Lee (“Lee”).  
55.	Regarding claim 1, Lee discloses an eye thermal compress assembly comprising: 
two thermal treatment units [first/left cooling module (110) and second/right cooling module (110) shown in FIG. 6A - see also ¶’s [0039]-[0041], & [0063]-[0065]] generating thermal energy to provide a heated or cooled treatment surface [cooled - ¶’s [0041]-[0045], & [0065]-[0068]] for the eyelids of a user when worn; and 
a bridge [acceptance unit (810) - FIG. 6A] connecting the two thermal treatment units [as broadly as claimed, acceptance unit (810) houses the two thermal treatment units (110) thereby connecting them - see ¶’s [0066]-[0068]; FIG. 6A].56.	Regarding claim 5, Lee further discloses an attachment means [flexible band (820) - ¶’s [0064] & [0070]; FIGS. 6A, 6D, 6E].57.	Regarding claim 6, Lee further discloses wherein the attachment means is made of a flexible material [flexible band (820) - ¶’s [0064] & [0070]; FIGS. 6A, 6D, 6E].58.	Regarding claim 8, Lee further discloses wherein each thermal treatment unit [(110)] comprises a thermoelectric cooler (TEC) for generating the thermal energy [Peltier device - ¶’s [0041]-[0044]; FIGS. 2-3].59.	Regarding claim 9, Lee further discloses wherein the bridge [(810)] comprises a nosepiece for placement onto the nose when the assembly is worn [nosepiece of eyeball cooling google (800) clearly shown in FIG. 6A].

Claim Rejections - 35 USC § 103
60.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

61.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
62.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of U.S. Patent Application Publication No. 2007/0282405 to Wong, Jr. et al. (“Wong”).
63.	Regarding claim 2, Lee discloses all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
	While Lee further discloses that the thermal treatment units [(110)] comprise an upper and lower shell [as broadly as claimed, and as best understood (see rejection under § 112(b) set forth above), the upper shell comprises heat dissipation PA (270) and the lower shell comprises cooling device (210) - see FIGS. 1 & 2], as well as a pad [heat dissipation pad (230)], Lee does not disclose that the lower shell is configured for removeably securing a pad between each unit e.g., ¶[0002]].  Wong teaches a thermoelectric cooler (TEC) [e.g., ¶[0118]], and further teaches that it was known to provide/co-locate a predetermined amount of medicament [a “pharmacological agent”] in a polymer matrix, collagen or agar coating, or any other vehicles lining the TEC [see, e.g., ¶[0123]].   
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lee such that the pad of Lee be configured to provide a pharmacological agent (a predetermined amount of medicament), since such a known, medicament/agent delivery technique was recognized as part of the ordinary capabilities of one skilled in the art (as clearly demonstrated by Wong), and one of ordinary skill in the art would have been capable of applying this known technique to the known device (of Lee), and the results (coupling thermal regulation with additional treatment via a predetermined amount of medicament) would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

64.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of U.S. Patent Application Publication No. 2015/0190607 to Sugio et al. (“Sugio”).
65.	Regarding claim 3, Lee discloses all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
While Lee discloses a controller [cooling stimulation control unit (150) - ¶’s [0039], [0047]; FIG. 1] storing programs of cooling [e.g., ¶’s [0013]-[0016] & [0047]-[0048]], Lee is silent location of control unit (150).  As such, Lee does not teach the following emphasized limitation:
a controller is provided in the bridge to store programs of heating and/or cooling.	Sugio, in a similar field of endeavor, teaches an eye mask capable of warming the eye area of the user [¶[0025]], including a circuit board (44) having a central processing unit (CPU) and a memory mounted thereon (not shown), along with circuitry for controlling a Peltier element (42) and a vibration element (43).  Sugio further teaches that the circuit board (44) containing the aforementioned components is provided in the bridge of the device [see ¶[0050] (“The circuit board 44 is disposed on the center of the main body 80 where the bending stress applied to the housing 20 is the least. In other words, the circuit board 44 is disposed at a position in the main body 80 corresponding to the middle of the eyes when the main body 80 is held on the face side of the head by the holding part 70”)].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lee such that the controller [cooling stimulation control unit (150)] is provided in the bridge of the device (goggle), as taught by Sugio, since placing/mounting the cooling stimulation control unit (150) in the bridge of goggle (800) represents a known controller mounting configuration recognized as part of the ordinary capabilities of one skilled in the art (as clearly demonstrated by Sugio), and one of ordinary skill in the art would have been capable of applying this known technique to the known device (of Lee), and the results (mounting of a controller in a central part of the device between each eye so that neither eye is obstructed) would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

66.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of U.S. Patent Application Publication No. 2012/0222192 to Carey et al. (“Carey”).
claim 15, Lee discloses all of the limitations of claim 9 for the reasons set forth in detail (above) in the Office Action.  
	While Lee discloses a TEC [cooling module (110) - FIGS. 1, 2, 6A], Lee does not disclose a temperature sensor for controlling the temperature of the TEC.	However, the use of temperature sensors in eye masks to provide feedback for the purposes of closed-loop control of thermal elements in the eye masks was well known in the art, before the effective filing date of the claimed invention.
	As an example, Carey, in a similar field of endeavor, teaches a system for applying heat, which may include an eye mask which covers a portion of the face of the wearer, including the eye regions [¶[0003]].  With reference to FIG. 4, Carey further teaches a temperature sensor [one of the plurality of temperature sensors (52)] providing input to a temperature control circuit (50) so that the control circuit may thermostatically control power to the heater (51) in the eye mask [FIG. 4] for controlling the temperature of the heater [¶’s [0032]-[0033]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lee to include a temperature sensor for controlling the temperature of the TEC, so as to provide a closed-loop feedback configuration for control of the TEC which, for example, provides a safety measure for a patient/user by providing greater control over the temperature of the TEC to prevent potential injury to the patient user due to, e.g., excessive cooling.    
68.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lee and Sugio, as applied to claim 3 above, and further in view of U.S. Patent No. 6,908,195   to  Fuller et al. ("Fuller").
69.	Regarding claim 4, the combination of Lee and Sugio teaches all of the limitations of claim 3 for the reasons set forth in detail (above) in the Office Action.  
explicitly teach:
wherein a switch is provided for choosing one of the programs of heating and/or cooling. 
	Fuller, in a similar field of endeavor, teaches a pair of goggles including two ocular units (10) and an adjustable frame (11) that allows both the distance between the ocular units (10) and the angle at which they sit on the face to be adjusted [col. 5, ll. 3-7; FIG. 1].  Fuller further teaches that each ocular unit (10) includes two lenses (18) and (19) and a heating effect is provided by an electrical heating element (17) (FIG. 2), which is located in a space between the two lenses (18) and (19) of each ocular unit (10) [col. 5, ll. 22-25].  
	Fuller additionally teaches a control unit (14) that contains, among other components, an on/off switch and temperature adjustment controls [col. 5, ll. 10-14; FIG. 1].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Lee and Sugio to include a switch/controls provided for choosing one of the programs of heating and/or cooling (already taught by Lee/Sugio) so as to both enhance and facilitate the patient/user experience by providing a user interface that allows for greater selection/control over the cooling programs of Lee/Sugio.  

70.	Independent Claim 10 & Dependent Claims 11-14 & 16-20
71.	Claim 10-14 & 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sugio in view of Lee.
72.	Regarding claim 10, Sugio teaches a thermal treatment unit, comprising: 
an upper shell [as broadly as claimed, cover (10) - ¶’s [0044], [0045]; FIG. 3]; 
a lower shell [as broadly as claimed, silicone rubber cushion member (60) - ¶’s [0044], [0053]; FIG. 3]; 

a thermoelectric cooler (TEC) for generating thermal energy [Peltier element (42) - ¶’s [0046], [0048]; FIG. 3]; 
a controller for controlling the TEC [central processing unit (CPU) and circuitry for controlling the Peltier element mounted on circuit board (44) - ¶[0050]; FIG. 3]; [and]
wherein the TEC, … and the controller are contained inside the upper shell and the lower shell [as best understood (see rejection under § 112(b) above), the Peltier element (42) and the central processing unit (CPU) and circuitry for controlling the Peltier element (42) mounted on circuit board (44) are all contained within the eye mask (1) that includes the silicone rubber cushion member (60) at its bottom end/side, and the cover (10) at its top end/side - clearly seen in FIG. 3].
Sugio does not, however, explicitly teach a heatsink, and therefore fails to teach the following emphasized claim limitations: 
a heatsink for dissipating thermal energy into the upper shell; [and]
wherein the TEC, the heatsink and the controller are contained inside the upper shell and the lower shell.	Lee, in a similar field of endeavor, teaches a cooling unit and heat dissipation unit for cooling human eyeballs [e.g., ¶[0009]].  More particularly, Lee teaches an eyeball cooling module (110) comprising a cooling device (210) [which may comprise a Peltier device] and a heat dissipation unit (220) [a “heat sink” for dissipating thermal energy] disposed at the second side of the cooling device (210) that dissipates heat from the second side of the cooling device (210) externally [Lee, ¶’s [0039] & [0045]; FIGS. 1-3, 6A].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sugio to include a heatsink for dissipating thermal energy into the upper shell in order to facilitate the dissipation of heat from the thermoelectric KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
As modified, the heatsink would likewise be co-located with the TEC, and contained inside the upper shell and the lower shell along with the controller [between the silicone rubber cushion member (60) at the bottom end/side, and the cover (10) at the top end/side of the device]. 
73.	Regarding claim 11, the combination of Sugio and Lee teaches all of the limitations of claim 10 for the reasons set forth in detail (above) in the Office Action.  
Sugio further teaches a motor attached to an inner side of the lower shell for producing a vibration notification [“vibration motor” - ¶[0049]]. 74.	Regarding claim 12, the combination of Sugio and Lee teaches all of the limitations of claim 10 for the reasons set forth in detail (above) in the Office Action.  
Sugio further teaches a pin connection component, for electrically connecting the TEC to the controller [connections via circuit board (44) - ¶[0050]]. 75.	Regarding claim 13, the combination of Sugio and Lee teaches all of the limitations of claim 10 for the reasons set forth in detail (above) in the Office Action.  
Sugio further teaches a treatment surface at an exterior surface of the lower shell [electrical heating material layer (50) is, as broadly as claimed, “at” an exterior surface of silicone rubber cushion member (60) in that they are in contact with one another, and it comprises a “treatment” surface in that it is for transferring the heat generated in the Peltier element (42) to the skin around eyes for heat release, and transferring the heat of the skin around the eyes to the Peltier element (42) for heat absorption  - see ¶[0052]; and FIG. 3]. 
claim 14, the combination of Sugio and Lee teaches all of the limitations of claim 10 for the reasons set forth in detail (above) in the Office Action.  
Sugio further teaches wherein the treatment surface [electrical heating material layer (50) - ¶[0052]; and FIG. 3] is made of smooth aluminum [¶[0052]]. 77.	Regarding claim 16, the combination of Sugio and Lee teaches all of the limitations of claim 10 for the reasons set forth in detail (above) in the Office Action.  
Sugio (as modified to include the heatsink of Lee) further teaches wherein the thermal energy generated by the TEC [(42)] is dissipated by the heatsink [established above in the rejection of independent claim 10].  78.	Regarding claim 17, the combination of Sugio and Lee teaches all of the limitations of claim 10 for the reasons set forth in detail (above) in the Office Action.  
Sugio further teaches a battery within the upper shell and the lower shell for powering the TEC [battery (30) - see ¶’s [0044], [0045], [0050]; FIG. 3]. 79.	Regarding claim 18, the combination of Sugio and Lee teaches all of the limitations of claim 10 for the reasons set forth in detail (above) in the Office Action.  
Sugio further teaches wherein the lower shell [(60)] has a hole therethrough [either of the eye holes shown in FIG. 3] to allow a treatment surface [electrical heating material layer (50)] to be exposed to the exterior of the lower shell [as broadly as claimed, electrical heating material layer (50) is exposed to a first exterior side (top side) of the lower shell (60) via direct contact therewith, or to a second exterior side (bottom side) of the lower shell (60) via the eye holes; electrical heating material layer (50) also comprises a “treatment” surface in that it is for transferring the heat generated in the Peltier element (42) to the skin around eyes for heat release, and transferring the heat of the skin around the eyes to the Peltier element (42) for heat absorption  - see ¶[0052]; and FIG. 3]. 
claim 19, the combination of Sugio and Lee teaches all of the limitations of claim 18 for the reasons set forth in detail (above) in the Office Action.  
Sugio further teaches wherein the treatment surface is made of a smooth metal [aluminum - ¶[0052]]. 81.	Regarding claim 20, the combination of Sugio and Lee teaches all of the limitations of claim 19 for the reasons set forth in detail (above) in the Office Action.  
Sugio further teaches wherein the smooth metal is selected from a group consisting of steel, stainless steel, copper, silver, gold and aluminum [aluminum - ¶[0052]].

Double Patenting
82.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
83.	Claims 1, 7, 9, & 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, & 10 of co-pending Application No. 17/085,775 (the “’775 Application”) (published as U.S. Patent Application Publication No. 2021/0128058 on May 6, 2021).  Although the claims at issue are not identical, they are not patentably distinct from each other because the features of each of claims of the instant application listed below are found in some form in the highlighted claims of the ‘775 Application (as of 08/20/21).  While the subject matter may differ in language or slightly in scope, each of the instant claims listed below are not considered distinct from the associated claim(s) of the ‘775 Application.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. The following relationships are noted by the Examiner:
Instant claim 1 to claims 1 & 6 of the ‘775 Application;
Instant claim 7 to claim 1 of the ‘775 Application;
Instant claim 9 to claim 5 of the ‘775 Application; and 
Instant claim 15 to claim 10 of the ‘775 Application.

Conclusion
84.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794



                                                                                                                                                                                                        


/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794